DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Claims 1, 2, 5, 7, 9, 13, 16, 18, 32, 34, 36, 39, 41, 43, 69, 70, 90 and 91 are under consideration in this application.
            Claims 10, 68, 71, 74, 76-89 and 92 remain held withdrawn as being drawn to non-elected subject matter.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.              
Election/Restrictions
The restriction requirement is deemed sound and proper and is the FINALITY is hereby maintained.
Applicants merely assert in the instant response that they did not broaden the claims. Applicants are invited to note the amendment to the claims in the response filed on September 22, 2020 wherein the compounds of formula (IIb} had been deleted. Applicants have failed to provide cogent reasons as to why this is NOT BROADENING the scope of the claims.
The search has already been extended. The elected compounds are NOT found to be allowable for the reasons clearly set forth in the previous Office action.
expanded to include a genus of compounds of formula (I) wherein X is N, Y is C, A is a pyrazole,  R3 is Cy1, Cy1 is (optionally substituted) pyrrolidin-3-yl and  R1, R2,, R4, R11, R13, Cy1a, Cy, Cy2-Cy3, Ra- Rd,, R1a- Rd1, Ra2-Rd2, Ra3-Rd3 represent non-heterocyclic groups and n as set forth in claim 1, exclusively.  All additional heteroaryl and heterocyclic rings including substituents are drawn to non-elected subject matter.
                                    Improper Markush Grouping Rejection
Claims 1, 2, 5, 7, 9, 13, 16, 18, 32, 34, 36, 39, 41, 43, 69 and 70 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:   Again the compounds do not even belong to a recognized class of compounds because every variable varies having substituents with complex meanings and seemingly endless permutations and combinations.  The recited compounds present a variable core and thus the Markush Group(s) represented by A, W, V, X, Y and Z render the claims clearly improper.  
 Again, the compounds encompass any and all unknown, 5-6 membered heteroaryl rings and 4- to 8-membered heterocycloalkyl rings, etc., containing combination of heteroatoms and compounds having non-heterocyclic groups as substituents. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of i.e.,  quinolines, pyridines, tetrahydropyrans, tetrahydrofurans, piperidines, morpholines, pyrrolidines, furans, thiophenes, pyrazoles, oxazoles, isoxazoles, thiazoles, isothiazoles, 1,2,4-thiadiazoles, 1,3,5-thiadiazoles, pyrimidines, 1,2,4-oxadiazoles, 1,3,5-oxadiazoles, pyridazines, pyrazines, piperazines, pyrroles, imidazoles, pyrazoles, 1,2,4-triazines, dioxanes, dioxolanes, oxathianes, oxathiepanes, 1,2,4-triazoles, 1,2,3-triazoles, tetrazoles, isoquinolines, pyrroles, benzotriazoles, 1,2,3,4-oxatriazoles, 1,2,3,4-thiatriazoles, 1,2,4,5-tetrazines, dibenzofurans, indolizines, indoles, isoindoles, purines, benzoimidazoles, benzothiazoles, carbazoles, cinnolines, phthalazines, quinazolines, oxiranes, aziridines,  etc.  In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Applicants merely allege that they have amended to claims to overcome the rejection by limiting the rings to a narrower scope. Applicants have now broadened the scope of the claims.  This is not persuasive because applicants have failed to limit the claims drawn to the elected subject matter currently under examination.  Applicants have failed to amend the definitions of R3, R4, Cy, Cy1a, Cy1, etc., which are drawn to any unknown 4- to 10--membered heterocycloalkyl or any unknown 5- to 10-membered heteroaryl containing any combination of heteroatoms.   Further, applicants merely allege that the compounds have a substantial structural  Again, the claims are very broad encompassing the entire field of 4- to 6- membered heterocyclic and 5- to 10-membered heteroaryl rings containing any combination of heteroatoms and non-heterocyclic groups.  Formula I encompasses such diversity with enormous variations of the substituents encompassing such breath of any and all heterocyclic/heteroaryl containing moieties.  The subject matter cannot even be classified.  It would take a lifetime to search the entire genus. A pyrimidine ring is NOT the same structural feature as a pyridine. A thiazole is not the same structure as a pyrazine.  Moreover, a reference for a oxazine would not be a reference for an oxazole or thiomorpholine.   Only a few of the elected compounds have even been tested. The specification is speculative at best.  
There is no evidence that any of the claimed compounds treat any and all the recited diseases mediated by any unknown P13Kϒ.  As evidenced in the restriction requirement, when the combination core structure changes group I (i)-(vi), the compounds do not belong to the same recognized class or compounds. The synthesis of such structurally diverse compounds with the expectation that they will treat any and all the recited conditions mediated by a P13Kϒ is incredible. Further, the prior art shows that analogous compounds have different utilities.  Note, for example, WO 2011/149856, WO 2014/182954, WO 2011/099832, etc. 
Applicants have failed to amend the claims to overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 1, 2, 5, 7, 9, 13, 16, 18, 32, 34, 36, 39, 41, 43 and 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the few examples in claim does not reasonably provide enablement for the entire scope of making the claimed pyrrolidine compounds having the numerous substituents for the multiple variables attached to the compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Again, the specification fails to prepare any of the claimed compounds except for the four pyrrolidine compounds recited in claim 69.            
           Applicant merely allege that they have prepared three hundred compounds.  Only four examples show enablement for the elected pyrrolidine compounds. Only the elected pyrrolidine compounds are under examination herein. Applicant’s allegations are clearly not persuasive.  Contra to applicants' assertions in the instant response, the preparation of four species does not support the scope of the preparation of the entire scope i.e., the entire field of any and all pyrrolidine compounds.   Where are the starting materials?  How are the compounds prepared?  Applicants have failed to present any objective evidence that the specification is enabling for the entire genus.
Again, the specification recites a very possible general method of preparing and it is not clear that all the compounds embraced by the claims were actually made.  The examples of starting materials do not allow for the preparation of the scope of the claimed compounds. The 
Contra to applicant’s allegations in the instant response, the guidance and direction with regards to the preparation is a very general scheme recited on page 5 of the specification.  
The design and execution of such a synthesis is undue experimentation.   Dorwald summarizes the state of art organic synthesis of not only de novo synthesis of complex compounds but also structural modification of known natural products:   “Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.  Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The 
Simply drawing the structure of such a complicated tetrazole compound with multiple and complex substituents does not teach the public how to make and use it.  Structural drawing is not possession.  It is important to remember that a drawing is not a compound.  See Schering Corporation v. Gilbert et al., 68 USPQ 84 (2d Cir. 1946)“Theoretically a multitude of substances Ex parte WEIL AND SCHLICHTING, 158 USPQ 620 (Bd. Pat. App. & Int. 1967) “We will sustain this rejection of the claims as we are in accord with the examiner's position. We find no support in the disclosure for such compounds encompassed by these claims wherein R 1, R 2, R 3, and R 5are all the same and selected from the group, lower alkyl ,  hydroxy , alkoxy , di(loweralkyl)amino and nitro for example. These claims appear to be in the nature of a paper concept wherein all possible substituents have been included in the composition. There are no examples of such compounds which are included within the vast scope encompassed by these claims, although appellants have a considerable disclosure with respect to certain components but this does not warrant claims of the enormous breadth recited. Many of the starting materials are non-existent and while appellants have presented broad processes for making some of the starting materials, it is not clear that all starting materials encompassed by the broad claims may be made from the disclosure presented. We are, therefore, in accord with the examiner's position that these claims are too broad and insufficiently supported by the disclosure.”  In re Fouche 169 USPQ 429 dealt with a similar issue with respect to how to use requirement of 112 1st paragraph.  “Both the examiner and the board noted that none of the working examples pertained to compounds wherein Z was heterocyclic”. Applicants  examples recited in the specification.  Nevertheless, a specification must provide a teaching of how to use which is commensurate with the breadth of protection sought by the claim, unless such knowledge is already available to persons skilled in the art.  
Again. mere allegations by counsel that any one skilled in the art would know how to prepare that many claimed compound are not persuasive.  Mere allegations by counsel do not take the place of any objective evidence showing the preparation of the many claimed compounds.     
               Genentech Inc v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and [p]atent protection is granted in return for an enabling disclosure of an invention, 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action and if limited to the subject matter indicated as being examinable, supra.
Claims 2, 5, 7, 9, 13, 16, 18, 32, 34, 36, 39, 41, 43, 69, and 70 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if rewritten directed solely to the elected compounds.
Claims 90 and 91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
May 5, 2021